Winslow, O. J.
A number of interesting questions were discussed in this case, and among them the question whether a man could give an accommodation note to a bant, when he knows or ought to know that it is to be used to swell its apparent assets, and afterwards defeat a recovery thereon by the receiver of the bank, on the ground that the note was without consideration. Upon this question we are not to be understood as expressing any opinion. It is not necessary to do so-in this case. If the note was in fact paid there can, of course, be no further claim made by any one upon it. The court found in this case that it was more than paid out of the sums collected from the collateral which Pederson deposited to secure it. Examination of the bill of exceptions shows that this finding has ample evidence to support it.
By the Court. — Judgment affirmed.
Vinje, J., took no part.